Title: To Thomas Jefferson from Willink, Van Staphorst & Hubbard, 15 August 1793
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 15 August 1793

Confirming what We had the honor to write you the 1 Ulto. with the Account Current of the Department of State up to 30 June, We have now the pleasure to advise you, the Acceptance of


£3000.
Draft of Willing Morris & Swanwick on John & Francis Baring Cy. of London,


400.
Ditto of Walter Stewart on Joseph Birch of Liverpool.


£3400.
Which had been noted on their first presentation for Non-Acceptance.


  We are respectfully Sir Your most obedient and very humble Servants  

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard

